EXHIBIT 10.4

TIDEWATER INC.

MANAGEMENT ANNUAL INCENTIVE PLAN

For 2010, 2011 and 2012 Fiscal Years

 

I. PLAN OBJECTIVE

The primary objective of the Tidewater Inc. Management Annual Incentive Plan
(the “MAIP” or the “Plan”) is to reward certain of Tidewater’s officers and key
employees for their assistance in helping Tidewater Inc. (the “Company”) achieve
its financial and operating goals for the fiscal year. The Plan links a
significant element of potential variable annual compensation to the
accomplishment of these goals.

 

II. ADMINISTRATION

The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”). The authority of the Committee shall
include, in particular, authority to:

 

  A. designate participants and target award percentages for a particular year;

 

  B. establish performance goals and objectives for a particular year;

 

  C. consider the achievement of the performance goals and objectives and
whether any payment will be made hereunder, and

 

  D. establish regulations for the administration of the Plan and make all
determinations deemed necessary for the administration of the Plan.

The Chief Executive Officer shall have the authority to name additional
participants after the beginning of a particular plan year and establish target
award percentages for such, participants, in connection with promotions, new
hires and the establishment of new positions within the Company

 

III. BASIC PLAN CONCEPT

The Plan concept for fiscal 2010, 2011 and 2012 focuses upon Tidewater’s
performance in the areas of economic value added (“EVA”), safety and the
individual. Regardless of achievement in these areas, the Committee has sole and
complete discretion as to whether a participant will be paid any award hereunder
and the amount of any such award.

 

IV. ELIGIBILITY CRITERIA

Eligibility for participation in the MAIP will be limited to officers and
certain key employees who directly impact the Company’s financial performance
and who do not participate in another Company bonus plan. The specific positions
eligible to participate in the plan will be reviewed and determined annually by
Tidewater’s Chief Executive Officer and the Committee. The Chief Executive
Officer also has the authority to name participants as described in Section II
above. The Committee has determined that the



--------------------------------------------------------------------------------

participants in this Plan and in the Company’s Executive Officer Annual
Incentive Plan shall constitute the “specified employees” of the Company under
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (“Section 409A”).

 

V. PERFORMANCE MEASURES AND STANDARDS

The Committee has designed an annual bonus program for fiscal years 2010, 2011
and 2012 under which potential bonuses will be based upon economic value added,
safety performance and individual performance.

 

VI. AWARD OPPORTUNITIES

Prior to or early in each fiscal year, the Committee will specify target
incentive awards for each participant. These potential bonus amounts are
determined based upon each eligible participant’s base salary multiplied by the
target percentage associated with the participant’s position within the Company
and the measurable amount of the participant’s direct influence on the Company’s
financial performance. This percentage increases or decreases based upon
performance above or below the target. The base target percentage will be
adjusted as a result of changes in position or initial hiring during a fiscal
year.

 

VII. PERFORMANCE CRITERIA

The annual bonus amount will be based upon EVA growth, safety and individual
performance. At target performance levels, each performance component would
generate the following:

 

EVA

   50% of target bonus

Safety

   25% of target bonus

Individual Performance

   25% of target bonus

At EVA, safety and individual performance levels above and below the target
levels, the 50%/25%/25% relationship will change. The EVA bonus declared shall
not exceed five times target. Each of safety and individual performance shall
not exceed one and one-half times target for exceptional performance.

 

VIII. DETERMINATION OF BONUS PAYOUT

The performance criteria described below will be used to determine potential
annual bonus amounts. The goals for a particular year will be established by the
Compensation Committee prior to or early in each fiscal year.

 

  A. EVA Criteria. Economic Value Added (“EVA”) equals net operating profit
after taxes (“NOPAT”), less a charge for capital employed. NOPAT equals revenues
less operating expenses (including depreciation) and taxes on operating profit.
The capital charge equals capital employed multiplied by the weighted average
cost of debt and equity.

Certain adjustments to NOPAT will be made in determining EVA. Accordingly, the
following items reported in the Company’s consolidated statement of earnings
will be added to or subtracted from NOPAT as reported in order to determine EVA
for purposes of the Plan:

 

  1. Cumulative effect of accounting changes;

 

2



--------------------------------------------------------------------------------

  2. Extraordinary items, as that term is defined in Accounting Principles Board
Opinion #30;

 

  3. Discontinued operations;

 

  4. Unusual or infrequently occurring items (less the amount of related income
taxes), as that term is used in Accounting Principles Board Opinion #30; and

 

  5. All other items that resulted in adjustment to the EVA calculation for
purposes of determining the annual bonuses paid by the Company for prior fiscal
years.

The EVA target is set at $5 million additional EVA per year, but may be changed
by the Compensation Committee for a future fiscal year in its discretion.

In order to limit volatility in annual bonus payouts and to tie payouts to
sustainable value creation, a bonus bank mechanism applies to the portion of the
bonus based upon EVA and paid through the Plan.

The materials presented to the Committee by Stern Stewart & Co. at the Committee
meeting held January 21, 2009 (the “Stern Stewart Materials”) provide examples
of the calculation of the potential declared EVA portion of the bonus under
various scenarios. The Committee is under no obligation to declare or pay an EVA
portion of the bonus. The declared EVA portion of the bonus for a participant
may not exceed five times the target EVA portion. Any declared EVA bonus is
credited to a participant’s personal bonus bank account each year, with a payout
of (a) up to the lesser of the declared EVA portion for that year or 150% of the
target bonus, and (b) one-third of any net positive bank balance paid out. The
remaining two-thirds of the bonus bank is held at risk.

In a year in which the EVA bonus declared is a negative number, this negative
amount determined according to the Stern Stewart Materials is deducted from the
bonus bank; provided that a participant’s bonus bank balance will not be reduced
for any year below negative 0.5 of the participant’s EVA portion target for that
year.

Residual amounts, including negative balances, are banked forward to be credited
or debited against future declared bonus amounts. If a negative balance is more
than half of a future positive declaration, one-third of the negative balance
will be deducted against the positive declaration in that year, with the
remaining negative balance carried forward to subsequent years. If a negative
balance is less than half of a future positive declaration, the entire negative
balance will be deducted in that period. Negative balances shall not be held as
claims against employees who leave the payroll for any reason.

 

3



--------------------------------------------------------------------------------

  B. Safety Criteria. The safety performance measurement is determined by
achievement of the established safety performance goals for the fiscal year for
the participant’s area of responsibility. Under this performance measure,
potential payout is directly correlated with the Total Recordable Incident Rate
(TRIR) for the current fiscal year. “Total Recordable Incident Rate” is defined
as follows:

 

(Loss Time Accidents + Recordable Incidents) X
200,000 (man hours)     

 

=

  Total Recordable Incident
Rate per
200,000 man hours of
exposure    Total Man Hour Exposure          

Non-job related deaths will not count toward the TRIR. A TRIR below a certain
level may, in the discretion of the Committee, entitle a participant to a safety
payment in an amount that is greater than 25% of the pool funding amount and
which may be up to 150% of 25% of the target pool funding amount. Pro rating
will be permitted. The safety performance portion of the Plan operates
independently from the EVA portion and the individual performance portion and
the EVA bonus bank does not impact the payout based upon safety performance. The
Committee may determine not to pay the safety portion of the bonus, because of
the occurrence of one or more fatalities or for any other reason.

 

  C. Individual Performance Criteria. Three to five subjective or objective
individual goals will be established for and communicated to each participant
early in the fiscal year. These goals will be established by the participant’s
supervisor. At or near the end of the Fiscal Year, the Compensation Committee
will establish a multiple of between 0 and 1.5 times the target payout that will
be the declared amount to which all participants shall be eligible. Each
participant’s supervisor will then evaluate the participant’s overall
performance, including the achievement of the individual performance goals, and
determine whether the participant will receive all or a portion of the declared
individual performance portion of the bonus.

 

IX. TERMINATION OF EMPLOYMENT

 

  A. If a participant’s employment is terminated because the participant dies or
if the participant becomes disabled, as “disability” is defined in Section 409A,
unless otherwise determined by the Committee, the participant or, in the case of
death, the participant’s estate or heirs, shall be paid:

 

  1. any positive balance in the participant’s bonus bank 30 days following
termination of employment, and

 

  2.

a pro rata bonus for the fiscal year in which termination occurs based upon the
level of satisfaction of the performance criteria in effect for such year with
the individual performance portion assumed to be target level performance and
the percentage of salary applicable to such participant’s bonus, but applied to
the actual salary amount paid to the participant for the portion of the year
that the participant was employed. Any such

 

4



--------------------------------------------------------------------------------

 

bonus shall be paid to the participant or, in the case of death, to the
participant’s estate or heirs under Article X at the same time as the bonus for
such fiscal year is paid to participants who continue to be employed.

 

  B. If a participant’s employment is terminated because the participant Retires
or is terminated by the Company without Cause, and such termination constitutes
a “separation from service” under Section 409A, unless otherwise determined by
the Committee, the participant shall be paid:

 

  1. any positive balance in the participant’s bonus bank on the first business
day that is more than six months following the date of termination of
employment, and

 

  2. a pro rata bonus for the fiscal year in which termination occurs, based
upon level of satisfaction of the performance criteria in effect for such year
with the individual performance portion assumed to be target level performance
and the percentage of salary applicable to such participant’s bonus. Any such
bonus shall be paid to the participant as provided in Article X on the date on
which the annual bonus is paid to participants whose employment did not
terminate, except that any portion of such bonus that constitutes a pro rata
portion of an amount that would have been credited to the bonus bank absent
termination of employment shall be paid on the later of such date or the first
business day that is more than six months following the date of termination of
employment.

 

  C. If a participant’s employment is terminated voluntarily by the participant
or if the participant is involuntarily terminated by the Company for Cause,

 

  1. any positive balance in the participant’s bonus bank shall be forfeited,
unless otherwise determined by the Committee in its discretion, in which case
such positive balance shall be paid as provided in Article IX.B.1. above; and

 

  2. no pro rata bonus shall be paid for the fiscal year in which termination
occurs, unless otherwise determined by the Committee in its discretion, in which
case the pro rata bonus will not exceed the amount that would be due based upon
the performance criteria in effect for such year with the individual performance
portion assumed to be target level performance and the percentage of salary
applicable to such participant’s bonus, but applied to the actual salary amount
paid to the participant for the portion of the year that the participant was
employed. Any bonus so awarded shall be paid to the participant as provided in
Article IX.B.2.

A participant is deemed to have “Retired” for purposes of the Plan, if the
participant’s employment terminates, other than as a result of a termination by
the Company for Cause, at age 55 or later with at least ten years of service
with the Company or at age 65 or later with at least five years of service with
the Company. See Section XII for terms applicable to a participant for whom
amounts credited to the bonus bank are subject to taxation under Section 457A of
the Code.

 

5



--------------------------------------------------------------------------------

“Cause” for purposes of this Plan shall be determined in the sole discretion of
the Board of Directors of the Company and shall mean:

 

  3. the willful and continued failure of the participant to perform
substantially the participant’s duties with the Company or its affiliates (other
than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
participant by the Board of Directors of the Company which specifically
identifies the manner in which the Board believes that the participant has not
substantially performed the participant’s duties, or

 

  4. the willful engaging by the participant in conduct which is demonstrably
and materially injurious to the Company or its subsidiaries, monetarily or
otherwise.

For purposes of this provision, no act or failure to act, on the part of the
participant, shall be considered “willful” unless it is done, or omitted to be
done, by the participant in bad faith or without reasonable belief that the
participant’s action or omission was in the best interests of the Company or its
affiliates. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of a senior
officer of the Company or its affiliates or based upon the advice of counsel for
the Company or its affiliates shall be conclusively presumed to be done, or
omitted to be done, by the participant in good faith and in the best interests
of the Company or its affiliates.

 

X. AWARD PAYMENTS

Awards determined by the Committee to be paid hereunder will be paid in cash no
later than the June 15 following the end of the fiscal year for which the award
is earned, unless deferred by a participant under a separate benefit plan of the
Company. The payment of any positive bonus bank balance that the Committee
determines to pay upon termination of employment shall be made as provided in
Article IX.

 

XI. MISCELLANEOUS

 

  A.

Nothing in this Plan shall confer upon a participant any right to continue in
the employment of the Company, or to interfere in any way with the right of the
Company to terminate the participant’s employment relationship with the Company
at any time. Participation provides no guarantee that any bonus will be paid.
The success of the Company as measured by the achievement of EVA and safety
goals, as well as individual performance, shall determine the extent to which
participants may receive bonuses hereunder in the discretion of the Committee.
Participation in the Plan is not a right, but a privilege, subject to annual
review by the Company. The Company retains the right to withhold payment from
any participant who violates Company policies or for any other reason. The
Company also has the right to recover any amounts paid under the Plan if (i) the
amount paid was based on the achievement of financial results that were
subsequently the subject of a restatement, (ii) the participant is subject to
the Company’s Executive Compensation Recovery Policy; (iii) the participant
engaged in intentional misconduct that caused or partially caused the need for

 

6



--------------------------------------------------------------------------------

 

the restatement, and (iv) the effect of the wrongdoing was to increase the
amount of bonus or incentive compensation. Any participant accepts any payment
hereunder subject to such recovery rights of the Company. The Company may, if it
chooses, effect such recovery by withholding from other amounts due to the
participant by the Company.

 

  B. The Plan shall be governed by and construed in accordance with the laws of
the State of Louisiana.

 

  C. If any term or provision of the Plan, shall at any time or to any extent be
invalid, illegal or unenforceable in any respect as written, the participant and
the Company intend for any court construing the Plan to modify or limit such
provision so as to render it valid and enforceable to the fullest extent allowed
by law. Any such provision that is not susceptible of such reformation shall be
ignored so as to not affect any other term or provision hereof, and the
remainder of the Plan, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of the
Plan shall be valid and enforced to the fullest extent permitted by law.

 

  D. The Company has no obligation to make any payments hereunder. Any payments
made shall be in the sole discretion of the Committee. The Company shall have no
obligation to set aside, earmark or invest any fund or money with which to pay
bonuses under the Plan.

 

  E. The payment made hereunder are intended to comply with the requirements of
Section 409A or an exception from compliance and the terms of the Plan related
thereto shall be construed accordingly. Payments hereunder that are subject to
Section 409A shall not be accelerated unless permitted under Section 409A.

 

  F. The Company shall have the right to terminate the Plan at any time in its
sole discretion. Upon termination, the participant shall have no right to
receive any amounts hereunder, including any amounts previously credited to a
bonus bank. Payout of any amount subject to Section 409A shall not occur earlier
than provided herein, except to the extent permitted by Section 409A.

 

  G. The Company shall deduct from any payment made hereunder all applicable
federal and state income and employment taxes.

 

  H. Nothing in this Plan precludes the Company from making additional payments
or special awards to a participant outside of the Plan.

 

XII. SECTION 457A

If compensation earned under the Plan constitutes nonqualified deferred
compensation of a nonqualified entity subject to Section 457A of the Internal
Revenue Code of 1986, as amended, and regulations and guidance thereunder
(“Section 457A”), amounts credited to the bonus bank for a particular year will
be subject to federal income tax for the year in which such amounts are no
longer subject to a substantial risk of forfeiture under Section 457A. In such
case, such amounts subject to Section 457A will be included in the income of the
participant for federal income tax purposes in the year that

 

7



--------------------------------------------------------------------------------

the amount is no longer subject to a substantial risk of forfeiture regardless
of the time at which such amount shall be payable to a participant. The Company
shall be required to collect applicable withholding taxes at the time that such
amount is no longer subject to a substantial risk of forfeiture. In order to
assist the participant in satisfying the withholding tax obligation, the Company
will distribute to the participant from the bonus bank in the calendar year in
which the withholding taxes are required to be collected the amount necessary to
satisfy the withholding tax obligation and deduct the tax advance from future
distributions with a payment schedule calling for the repayment of one-third of
a previously advanced tax payment per year in each of the next three taxable
years. If the Plan distributions in future years are not sufficient to repay the
previously advanced tax payments or if such bonus bank amounts on which tax was
paid are never earned and paid to the participant in the future, the repayment
of all or a portion of any such tax advances by the participant, after taking
into account the benefit of any related tax losses to the participant, may be
forgiven, in the discretion of the Committee.

EXECUTED effective as of the 8th day of July 2009.

 

WITNESSES:     TIDEWATER INC.       By:  

/s/ Bruce D. Lundstrom

       

Bruce D. Lundstrom

Executive Vice President,

General Counsel and Secretary

 

8